UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-1939



MICHAEL H. HOLLAND; A. FRANK DUNHAM; MARTY D.
HUDSON; ELLIOT A. SEGAL, as Trustee of the
United Mine Workers of America 1992 Benefit
Plan,

                                             Plaintiffs - Appellees,

          versus


LAKE ENERGY, INCORPORATED, a corporation;
THUNDER MOUNTAIN ENERGY, INCORPORATED, a
corporation,

                                                          Defendants,

          and


CAREY CLINE,

                                             Intervenor - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Elizabeth V. Hallanan,
Senior District Judge. (CA-98-467-2)


Submitted:     February 26, 2002            Decided:   March 11, 2002


Before WILKINSON, Chief Judge, and WIDENER and WILLIAMS, Circuit
Judges.
Affirmed by unpublished per curiam opinion.


Mychal S. Schulz, SCHUMACHER, FRANCIS & NELSON, Charleston, West
Virginia, for Appellant.    David W. Allen, Larry D. Newsome,
Jonathan Sokolow, Christopher F. Clarke, UNITED MINE WORKERS OF
AMERICA HEALTH AND RETIREMENT FUNDS, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Carey Cline appeals from the district court’s order denying

his Fed. R. Civ. P. 60(b) motion for relief from the court’s judg-

ment order directing the West Virginia Commissioner of Labor to

draw on a wage bond to satisfy an unpaid judgment.     We have pre-

viously granted the motion to submit this case for a decision on

the briefs without oral argument.     We now affirm.

     Cline asserts that the district court abused its discretion in

denying his Rule 60(b) motion and that the court did not have the

authority to issue a suggestion order directing the Commissioner of

Labor to draw on the wage bond.   We have reviewed the materials in

the Joint Appendix and the arguments presented in the parties’

briefs and find no abuse of discretion and no reversible error.

See Heyman v. M.L. Mktg. Co., 116 F.3d 91, 94 (4th Cir. 1997).

Accordingly, we affirm on the reasoning of the district court. See

Holland v. Lake Energy, Inc., No. CA-98-467-2 (S.D.W. Va. June 18,

2001).




                                                           AFFIRMED




                                  3